DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A system, comprising: a pump arranged in a lubricant sump of a rear axle, wherein the lubricant pump is configured to drive in a first direction to direct oil to an oil cooler and a second direction to entrain gas with lubricant in the sump.”
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the lubrication system in the manner required by the claims.
Claims 10-15 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 10, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A vehicle arrangement, comprising: a rear axle configured to receive power from a powertrain including an engine, the rear axle comprising a hypoid gear arrangement arranged in a sump comprising a lubricant; a pump coupled to the rear axle, wherein the pump is configured to entrain gas with the lubricant by operating in a reverse direction, wherein the pump is configured to flow the lubricant to a cooler arranged outside of the rear axle by operating in a forward direction; and a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: operate the pump in the reverse direction when a lubricant temperature is less than a lower threshold temperature; and operate the pump in the forward direction when the lubricant temperature is greater than an upper threshold temperature.”
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the lubrication system in the manner required by the claims.
Claims 16-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 16, including every method step and associated structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A method, comprising: activating a pump to operate in a first direction to flow lubricant through a first passage, to a second passage, and to a cooler in response to a lubricant temperature exceeding an upper threshold temperature, wherein the pump is arranged in a rear axle and the lubricant is arranged in a sump of the rear axle; activating the pump to operate in a second direction opposite the first direction to flow gas through a third passage, to the first passage, and into the sump to mix with lubricant in response to the lubricant temperature being less than a lower threshold temperature; and deactivating the pump in response to the lubricant temperature being between the upper threshold temperature and the lower threshold temperature.”
None of the references of the prior art teach or suggest the elements of the lubrication method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654